[Cite as Wisler v. Ohio Dept. of Transp., 2011-Ohio-5313.]



                                       Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




KRISTEN E. WISLER

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

        Case No. 2011-03651-AD

Acting Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶1}     Plaintiff, Kristen Wisler, filed this action against defendant, Department of
Transportation (ODOT), alleging that she suffered property damage to her car as a
proximate result of negligence on the part of ODOT in maintaining a hazardous
condition on Route 315 in Franklin County.                   Plaintiff related she was traveling
southbound on Route 315 on February 22, 2011, at approximately 6:45 p.m. when her
vehicle struck a pothole. The impact of striking the pothole caused tire damage to
plaintiff’s vehicle.     In her complaint, plaintiff requested damages in the amount of
$300.64, the stated cost of replacement parts and automotive repair expenses. The
filing fee was paid.
        {¶2}     Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Columbus and not ODOT bears the maintenance
responsibility for the section of State Route 315 where plaintiff’s incident occurred. In
support of the request to dismiss, ODOT stated, “[d]efendant has performed an
investigation of this site and the City of Columbus takes care of this section of this
intersection.”        Defendant submitted documentation (Exhibit A) showing that the
particular section of State Route 315 in the vicinity of Bethel Road is located within the
maintenance jurisdiction of the City of Columbus.              ODOT advised, “[a]s such, this
section of roadway is not within the maintenance jurisdiction of the defendant.” The site
of the damage-causing incident was located in the City of Columbus.
                                            CONCLUSIONS OF LAW
       {¶3}      R.C. 2743.10(A) provides:
       {¶4}      “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,          boards,    offices,    commissions,   agencies,   institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶5}      R.C. 2743.02(A)(1) states in pertinent part:
       {¶6}      “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶7}      3)       R.C.    5501.31 in pertinent part states:
       {¶8}      “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶9}      The site of the damage-causing incident was not within the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.
                                 Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




KRISTEN E. WISLER

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

        Case No. 2011-03651-AD

Acting Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.



                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Acting Clerk

Entry cc:

Kristen E. Wisler                                Jerry Wray, Director
6156 Lakeshore Drive                             Department of Transportation
Dublin, Ohio 43017                               1980 West Broad Street
                                                 Columbus, Ohio 43223
SJM/laa
7/6
Filed 7/11/11
Sent to S.C. reporter 10/13/11